 



Exhibit 10.10
EXECUTION VERSION
SWAP TRANSACTION CONFIRMATION
 
 

     
Date:
  September 5, 2007
 
   
To:
  Santander Drive Auto Receivables Trust 2007-2 (the “Trust”)
 
  c/o U.S. Bank Trust National Association
 
  300 Delaware Avenue, 9th Floor
 
  Wilmington, Delaware 19801
 
   
From:
  Banco Santander S.A. (the “Bank”)
 
   
Ref. No.
  594363.21

Dear Sir or Madam:
The purpose of this letter (this “Confirmation”) is to confirm the terms and
conditions of the Transaction entered into between us on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.
1. The definitions and provisions contained in (i) the 2000 ISDA Definitions
(the “ISDA Definitions”), as published by the International Swaps and
Derivatives Association, Inc., and (ii) the Sale and Servicing Agreement dated
as of September 5, 2007 (the “Sale and Servicing Agreement”), by and among the
Trust, as Issuer, Wells Fargo Bank, National Association, as Indenture Trustee,
and certain affiliates of the Trust named therein, are incorporated into this
Confirmation. In the event of any inconsistency between the definitions in the
ISDA Definitions and this Confirmation, this Confirmation will govern. In the
event of any inconsistency between the definitions in the ISDA Definitions and
the Sale and Servicing Agreement, the Sale and Servicing Agreement will govern.
References herein to a “Transaction” shall be deemed to be references to a “Swap
Transaction” for purposes of the ISDA Definitions. Capitalized terms used but
not defined herein have the meanings ascribed to them in the Sale and Servicing
Agreement unless otherwise stated herein.
This Confirmation supplements, forms a part of, and is subject to, the 1992 ISDA
Master Agreement dated as of September 5, 2007 (including the Schedule and
credit support annex thereto), as amended and supplemented from time to time
(the “Agreement”) between you and us. All provisions contained in the Agreement
govern this Confirmation except as expressly modified herein.
2. The terms of the particular Transaction to which the Confirmation relates are
as follows:

          Transaction Type:   Interest Rate Swap
 
        Currency for Payments:   U.S. Dollars
 
        Notional Amount:   For the purpose of the Initial Calculation Period,
the Notional Amount will be equal to the outstanding principal balance of the
Class A-3 Notes of the Trust as of the Closing Date. The Notional Amount shall
reset on each Payment Date and will at all times be equal to the outstanding
principal balance of the Class A-3 Notes of the Trust.

 



--------------------------------------------------------------------------------



 



          Term:    
 
       
 
  Trade Date:   August 23, 2007
 
       
 
  Effective Date:   September 5, 2007
 
       
 
  Termination Date:   The earlier of (i) August 15, 2014; and (ii) the date on
which the Note
 
      Balance of the Class A-3 Notes is reduced to zero.
 
        Fixed Amounts:    
 
       
 
  Fixed Rate Payer:   The Trust
 
       
 
  Period End Dates:   Monthly on the 15th of each month, commencing on September
17,
 
      2007, through and including the Termination Date, subject to adjustment in
accordance
 
      with the Following Business Day Convention.
 
       
 
  Payment Dates:   Monthly on the 15th of each month, commencing on September
17,
 
      2007, through and including the Termination Date, subject to adjustment in
accordance
 
      with the Following Business Day Convention.
 
       
 
  Business Day Convention:   Following
 
       
 
  Business Day:   New York
 
       
 
  Fixed Rate:   4.86%
 
       
 
  Fixed Rate Day Count    
 
  Fraction:   Actual/360
 
        Floating Amounts:    
 
       
 
  Floating Rate Payer:   The Bank
 
       
 
  Period End Dates:   Monthly on the 15th of each month, commencing on September
17,
 
      2007, through and including the Termination Date, subject to adjustment in
accordance
 
      with the Following Business Day Convention.
 
       
 
  Payment Dates:   Monthly on the 15th of each month, commencing on September
17,
 
      2007, through and including the Termination Date, subject to adjustment in
accordance
 
      with the Following Business Day Convention.

2



--------------------------------------------------------------------------------



 



         
 
       
 
  Business Day Convention:   Following
 
       
 
  Business Day:   New York
 
       
 
  Floating Rate Option:   USD-LIBOR-BBA
 
       
 
  Designated Maturity:   1 Month
 
       
 
  Spread:   Zero basis points (0.00%)
 
       
 
  Floating Rate Day Count    
 
  Fraction:   Actual/360
 
       
 
  Reset Dates:   The first day of each Calculation Period
 
       
 
  Compounding:   Inapplicable
 
        3.   The additional provisions of this Confirmation are as follows:
 
        Calculation Agent:   The Bank

3



--------------------------------------------------------------------------------



 



          Please confirm your agreement to be bound by the terms of the
foregoing by executing a copy of this Confirmation and returning it to us.

            Yours sincerely,


BANCO SANTANDER S.A.
      By:   /s/ Juan Bosco Nazar         Name:   Juan Bosco Nazar       
Title:   Authorized Signature     

Confirmed on the date
first above written
SANTANDER DRIVE AUTO RECEIVABLES TRUST 2007-2

                By:   U.S. BANK TRUST NATIONAL ASSOCIATION,
not in its individual capacity, but solely as Owner Trustee              By:  
/s/ Nicole Poole         Name:   Nicole Poole        Title:   Vice President   
   

[Signature page to the Confirmation relating to the Class A-3 Notes]

4